Title: To George Washington from Richard O’Bryen, 8 January 1792
From: O’Bryen, Richard
To: Washington, George



Most Excellant Sir
City of Algiers January the 8th 1792: & 7th of Captivity

Permit & unfortunate American Captive to draw youre Excellencey’s

attention to the perusal of this letter Relative to Barbary affairs.
The United States in my opinion may Obtain a peace with this Regency for the Sum of 60 thousd pounds Ster. all Expences Included. The Same time by Giveing moratime Stores Masts planks Scantling frames tar pitch & turpentine and a few light Cruisers. The peace on this plan would not Cost the United States One Hundred thousand Dollars—that is if the Negotiation is well managed.
If the U.S. Gives money the peace will never be Established on a Solid or lasting Basis—(witness Spain) belive this to be a truth founded on Experience if moratime Stores &c. 2 light Cruisers Given and a Tribute paid in moratime Stores Every two years amounting to 12 thousand Dollars in America. Depend that this is the only peace &c. Terms that Can be Said to be Durable or to be Depended—on.
What I now hint to you Most Excellent Sir the Marine Minister of this Regency has been Sounded-on & be you assured will be Nearly the Terms of the peace with the U.S. if Ever the Obtain a peace with this Regency.
But it Requires the affair to be well managed the proper Channel to be taken & all will Succeed well, but if Commenced on the American Side with a blunder there is no Remidieing it. So that the foundation of the peace is a Delicate affair In Makeing the peace with Algiers there should be a provisional article Relative to Tunis—as Tunis is a Tributary State to this Regency.
I understand that our American Ministry & Ambassadors signifyes that the[y] would wish to make a peace without Dishonoureing themselves if the Stick Closely to this point. The U.S. will never Obtain a peace if the Obtain a peace the must Conform to pay Tribute & Buey a peace as the Chiefs of those nations has Done, that, is at peace with the Barbary States.
The Dians [Danes] Dutch & Vinitians payes in maratime Stores money & presents full 30 thousand Dollars, annually—Spain the 3d maratime nation in the world has fell under the Algerine yoke, and all Europe now Sees how the Algerines treats Spain But all points of National Honoure must be Given up in a manner for National Interest. This seems to me to be the policy of the present times But with the Greatest Submission & Respect I submit all to youre Excellencys Superior Judgement.
Since the Spanish peace in 1785 the Algerines has in & arbitary

manner Exacted or Necessiated the Different Nations to pay ¼—or ⅕th more then the used to pay or is agreed-on by Treatie not in the Increase of the Tribute but in the Increase in presents which is all the Same.
I have to inform your Excellency that at the Commencement of the Munth of December last the Dey Being no ways averse to the Conversation of Christians was the time that George Smith & American Captive & Principal payn[im] to the Dey, finding the Dey in a Good Humoure—Broached a Very Important Subject to the Dey Relative to a peace with the U. States and the Redemption of thire Subjects from Algiers—the Dey Signifyed that he was a friend to the Americans & let them Come when the would to look for a peace or to free Thire people he Said he would befriend them all in his power—and Expressed his Concern of our being so long in Slavery.
  The Dey Observed that Some Americans last year had Commissioned the Jews Bushara & Dinino to assertain and fix the price of the American Slaves with the Leat Dey might prove Somewhat prejudicial towards the Release of the Americans Contrary to his Good wishes towards them. Since the Sum that was agreed on was noted Down in the books by Order of the Leat Dey—and in the presence of Several of the Leading men—in office &c. But that when we were Going to be Redeemed it would be in his power to Diminish the Sum fixed on but not Very Considerably as it Might Give umbrage to the Turks in General & be the Means of Greatly Incuring thire Displeasure on futre occasions of the Like favoureing Nature.
after this George Smith Kissed the Deys hand & thanked him in the Name of the ⟨u.s.⟩ for his Good wishes towards them & Observed to the Dey that he hoped there would soon be & American Ambassador here to free thire people. The Dey answered him by saying that he hoped there would & hoped we would Soon set freedom for we had been a long time in Slavery Contrary to his Inclinations.
The Dey Observed that when the Jewes was assertaining the Redemption of the American Slaves (he Being then prime minister) Observed to the Jewes to mind what the were about, & to do nothing without the were possitive that the Orders were from the American Government but he Said the Jewes was so possitive that it left no Room for him to Doubt.
It happened on the 4th Inst. as a french Vessel was Comeing

into port that the Dey in a Jocular manner told George Smith that there was & american Ambassador on board this french Vessel. George understanding the Dey Embraced the oppertunity & had Some Conversation with him as Viz.
George Observed to the Dey that the last American Ambassador that was here the Leat Dey Sent him away. The Dey observed that the Leat Dey did not Command now—that he Commanded. The Dey observed that his Regard for the Americans was the motive that he Invited Mr Lamb to his Garden but Observed that he Could not understand no Language but his own & he then being only (Vaikelhadge or) minister of the Marine & haveing but Little to Say which was the Reason that Mr Lamb Could do Nothing &c. but wished that Mr Lamb would now Come.
George Observed to the Dey that it was in a Manner Useless for the Americans To make a peace with the Algerines as the would Still have Tunis & Tripoly to annoy thire Commerce. The Dey Answered & Said that the Tunicians &c. Tripolines was Influenced by this Regencey & that the Americans had nothing to feare from them. The Dey asked what the American Captains thought of it & whether we Got Any letters or Expected & American Ambassador here This winter. Answered that we had Received letters from the Ambassador at Madrid & from Some of the Consuls Giveing us Some Small hopes of Liberty and that we had wrote to our country Respecting the Deys Goodness and Much in his favoure. The Dey Said Very well.
I can assure youre Excellencey that no time can be more favourable for the United States to Obtain a peace then the present & youre Excellency plainly understands & Sees the Deys friendly Sentiments towards the United States & Thire 13 unfortunate Subjects in Captivity.
We are Informed by William Carmichael Esqr. the Ambassador for the U. States at Madrid that the Honourable Congress had ordered him to continue our Subsistance money as formerly.
But Most Excellent Sir we had no Idea after that long period of 6½ years Captivity two of which we were Given up as Victems that our Country would only then Consider of allowing us Something Munthly ⟨to⟩ p⟨ro⟩long a life of Slavery.
We Beg of youre Excellencey to Consider what must have been our suffering Dureing this trying period twice Surrounded by the

pest & other Contags Distempers far Distant from our Country families friends & Connections without any Real assurances of Ever being Restored to Liberty without youre Excellencey will draw the attention of the Honourable Congress to Consider of thire Once fellow Citizins now Captive Slaves—So as to adopt Some plan to Restore us to Liberty youre Excellency will Excuse the Liberty I have taken in writeing to you but a Sentiment of Compassion for the truly unfortunate Captives we hope will in Some Degree plead & Excuse For youre Excellenceys Most Obedient Most Uumble Servant

Richd OBryen


Formerly Master of the Ship Dauphin of Philadelphia but Captured the 30th of July 1785 by & Algerine Corsair 50 leauges to the Westard of Lisbon.

